Order, Supreme Court, New York County (Charles E. Ramos, J.), entered August 12, 2008, which granted defendant Alumicor’s motion to stay this action and compel arbitration of its dispute with plaintiff, unanimously affirmed, with costs.
In February 2005, plaintiff entered into a contract with defendant property owner Glass House and defendant construction manager Pavarini, in connection with the construction of a building at 330 Spring Street in Manhattan, to supply and install on the building a glass curtain wall, manufactured by Alumicor. Five months later, plaintiff and Alumicor agreed in writing to arbitrate their disputes.
Pavarini and Glass House subsequently claimed that the glass curtain wall leaked, and refused to pay a portion of the amount due to plaintiff under the contract. Plaintiff filed a mechanic’s lien, and thereafter commenced this action against Pavarini and Glass House. After Pavarini and Glass House interposed counterclaims alleging defects in the glass curtain supplied by Alumicor, plaintiff amended its complaint to add Alumicor as a defendant. Alumicor then moved to stay this action and compel arbitration.
“Where arbitrable and nonarbitrable claims are inextricably interwoven, the proper course is to stay judicial proceedings pending completion of the arbitration, particularly where, as here, the determination of issues in arbitration may well dispose of nonarbitrable matters” (Cohen v Ark Asset Holdings, 268 AD2d 285, 286 [2000]; see also RAD Ventures Corp. v Gotthilf, 6 AD3d 415 [2004]). By first arbitrating the issue of whether the glass curtain wall was defective, before addressing the respective liabilities of the remaining parties regarding installation of the wall and construction delays, the interests of judicial *941economy will be served, and potentially inconsistent results may well be avoided. Concur — Gonzalez, P.J., Andrias, Catterson, Acosta and Abdus-Salaam, JJ.